DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung [US 20180287413].
As to claim 8. Jung discloses A wireless system, comprising: 
a first device, [fig. 1, 0077] wireless power transmitter 10, comprising a power supply, [fig. 1, 0093] power supply member 11, and a wireless transmitter, [fig. 1, 0095] transmitter member 14, configured to transmit a data signal and an electric power signal, [0094] transmits power and [0095] wireless information; and 
a second device, [fig. 1, 0077] wireless power receiver 20, comprising a wireless receiver configured to receive the electric power signal, [0098] and the data signal from the first device, [0101], and one or more electrical components, [fig. 1, 0098] wireless power receiving member 21 and [0101] receiver controller 23, configured to consume the received electric power signal, [0098] and process the data signal, [0101].

As to claim 9. Jung discloses The wireless system of claim 8, wherein the electric power signal and the data signal share the same frequency band, [0101] in-band communication scheme used for communication of the information and the power signals, and the first device further comprises a modulator, [fig. 1, 0095] Transmitter Modulation/Demodulation member 14, configured to modulate the data signal prior to transmission, [0095], and the second device further comprises a demodulator, [fig. 1, 0101] Receiver Modulation/Demodulation module 24, configured to demodulate the data signal upon receipt, [0101].

As to claim 10. Jung discloses The wireless system of claim 8, wherein the electric power signal operates within a first frequency band and the data signal operates within a second frequency band that does not overlap the first frequency band, [0101] out-of-band communication scheme used for communication of the information and the power signals.

As to claim 11. Jung discloses The wireless system of claim 8, wherein the second device further comprises a second wireless transmitter configured to transmit a wireless signal, [fig. 1, 0101] the receiver modulation/demodulation member 24 transmits modulated information in wireless.

As to claim 12. Jung discloses The wireless system of claim 11, wherein the second wireless transmitter is configured to operate according to a first wireless protocol, [0101], and the wireless receiver of the second device is configured to operate according to a second wireless protocol, [0101] the two members can communicate with out-of-band communication scheme.

As to claim 13. Jung discloses The wireless system of claim 11, wherein the second device transmits the wireless signal to a remote device, [0162] user device communicates with a server 50.

As to claim 14. Jung discloses The wireless system of claim 11, wherein the first device further comprises a second wireless receiver configured to receive the wireless signal from the second device, [fig. 1, 0095] transmitter modulation/demodulation member 14 receives information from the power receiver 20.

As to claim 18. Jung discloses The wireless system of claim 8, wherein the data signal comprises control data configured to control one or more settings of the one or more electrical components, [0095] control information exchanged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung.
As to claim 1. Jung discloses A wireless power transfer system, comprising: 
a first device, [fig. 1, 0077] wireless power transmitter 10, comprising a power supply, [fig. 1, 0093] power supply member 11, and configured to wirelessly transmit electric power from the power supply, [0094]; and 
a second device, [fig. 1, 0077] wireless power receiver 20, comprising one or more electrical components, [fig. 1, 0097] wireless power receiving member 21, and configured to wirelessly receive the electric power transmitted by the first device and provide the received power to the one or more electrical components for consumption, [0098], the second device further comprising an alignment module, [0080] a coil alignment state mounted on the receiver 20 to provide wireless charging coil alignment guide.
Jung fails to explicitly disclose that the alignment module is configured to activate an indicator upon determining that a measured level of the received power is greater than a threshold level.
Jung, in a separate embodiment, teaches, [0084] that the user device 30, based on information received from the wireless power receiver 20, identifies alignment state and outputs the state via a screen; wherein the received information is a power state information including strength, [0084]; wherein an indicator is displayed when the received power translates to an efficiency of above 90%, [0088].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jung so that the user can be notified to move the device to the appropriate location to receive the maximum power transfer for faster charging.

As to claim 2. Jung discloses The wireless power transfer system of claim 1, wherein the first device is further configured for attachment to a first side, [0149] can be mounted on top or bottom of a wireless charging device of a substantially planar surface, [0068] pad form, and the second device is further configured for placement on a second side of the surface, opposite the first side, [0149].

As to claim 3. Jung discloses The wireless power transfer system of claim 2, wherein the substantially planar surface is a table, [0068] a stand.

As to claim 4. Jung discloses The wireless power transfer system of claim 2, wherein the measured level of received power exceeds the threshold level when the second device substantially overlaps the first device, [0147, 0151, fig. 6].

As to claim 5. Jung discloses The wireless power transfer system of claim 1, wherein the second device further comprises a power sensor, [0104] power sensor, configured to determine the measured level of received power, [0106].

As to claim 6. Jung discloses The wireless power transfer system of claim 1, wherein the first device further comprises a wireless transmitter, [fig. 1, 0094] wireless power transmitting member 12, configured for short-range transmission of the electric power, [0005, 0094].

As to claim 7. Jung discloses The wireless power transfer system of claim 1, wherein the indicator comprises one or more lighting devices configured to illuminate when activated, thereby providing a visible indication to a user of the second device, [0088] display.

As to claim 19. Jung discloses A wirelessly powered device, comprising: 
a wireless receiver, [fig. 1, 0077] wireless power receiver 20, configured to receive an electric power from a wireless power supplying device, [0098] wherein the power supply device is a wireless power transmitter 10, [fig. 1, 0077]; 
at least one electrical component, [fig. 1, 0098] load 22, configured to consume the received electric power, [0098]; and 
an alignment module, [0080] a coil alignment state mounted on the receiver 20 to provide wireless charging coil alignment guide.
Jung fails to explicitly disclose that the alignment module is configured to activate an indicator upon determining that a measured level of the received power is greater than a threshold level.
Jung, in a separate embodiment, teaches, [0084] that the user device 30, based on information received from the wireless power receiver 20, identifies alignment state and outputs the state via a screen; wherein the received information is a power state information including strength, [0084]; wherein an indicator is displayed when the received power translates to an efficiency of above 90%, [0088].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jung so that the user can be notified to move the device to the appropriate location to receive the maximum power transfer for faster charging.

As to claim 20. Jung discloses The wirelessly powered device of claim 19, wherein the measured level of received power exceeds the threshold level when the wirelessly powered device substantially overlaps the wireless power supplying device, [fig. 8, 0163, 0164] the highest efficiency is achieved when the receiver 20 is centered over the transmitter 10; [0006] wherein efficiency is measured based on received power.

As to claim 21. Jung discloses The wirelessly powered device of claim 19, further comprising a power sensor, [0104] power sensor, configured to determine the measured level of received power, [0106].

As to claim 22. Jung discloses The wirelessly powered device of claim 19, wherein the indicator comprises one or more lighting devices configured to illuminate when activated, thereby providing a visible indication to a user, [0088] display.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Sauterel et al. [US 11223230].
As to claim 15. Jung fails to disclose The wireless system of claim 11, wherein the second device is a microphone and the wireless signal comprises audio data captured by the microphone.
Sauterel teaches wireless charging for an input device 560 wherein the input device and the wireless charging module, base device 510 through a modular insert 530 [fig. 5, col. 9, lines 39-54]; wherein the input device and the base device exchange data [col. 8, lines 2-4]; wherein the input device can be a microphone [col. 12, lines 34-40].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jung with that of Sauterel so that the vailable data from the input device can be communicated with the charging device for control.

Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kim [US 20210211760].
As to claim 16. Jung fails to disclose The wireless system of claim 11, wherein the wireless signal comprises a user input received via a user interface of the second device.
Kim teaches an electronic device 200 and a display apparatus 100, [fig. 1]; wherein the display apparatus 100 can wirelessly charge the electronic device 200, [0069]; wherein the display device can receive a user input can communicate the user input to the electronic device, [0075].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jung with that of Kim so that the user can remotely control the electronic device.

As to claim 17. Jung fails to disclose The wireless system of claim 16, wherein the second device is a mute button for controlling operation of a conferencing device, and the user input is one of a mute command and an unmute command.
Kim teaches an electronic device 200 and a display apparatus 100, [fig. 1]; wherein the display apparatus 100 can wirelessly charge the electronic device 200, [0069]; wherein the display device can receive a user input can communicate the user input to the electronic device, [0075]; wherein the user can send a command to the display apparatus to connect a phone call, [0091]; wherein the command further mutes the volume of the display apparatus 100, [0092].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jung with that of Kim so that the user can remotely control the electronic device without being distracted by the audio from the display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688